Exhibit 10.16


          




SECOND AMENDMENT


           



                    SECOND AMENDMENT (this "Amendment"), dated as of March 26,
2003, among TRICO MARINE SERVICES, INC., a Delaware corporation (the "Parent"),
TRICO MARINE ASSETS, INC., a Delaware corporation ("Trico Assets"), TRICO MARINE
OPERATORS, INC., a Louisiana corporation ("Trico Operators" and, together with
Trico Assets, the "Borrowers" and each, a "Borrower"), the Lenders party to the
Credit Agreement referred to below (the "Lenders") and NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, as administrative agent (the "Administrative Agent"). All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.
 

W I T N E S S E T H :
 

                    WHEREAS, the Parent, the Borrowers, the Lenders and the
Administrative Agent are parties to the Credit Agreement, dated as of December
18, 2002 (as amended, modified, restated and/or supplemented through, but not
including, the date hereof, the "Credit Agreement"); and

                    WHEREAS, the Borrowers have requested, and the
Administrative Agent and the Lenders have agreed to, the amendments provided
herein on the terms and conditions set forth herein;

                    NOW, THEREFORE, it is agreed:
 

                   1.      Section 9.08 of the Credit Agreement is hereby
amended by deleting the table appearing therein and inserting the following new
table in lieu thereof:

 

             "Fiscal Quarter Ending



Ratio

March 31, 2003

0.90:1.00

June 30, 2003

0.90:1.00

September 30, 2003

1.00:1.00

December 31, 2003

1.20:1.00

March 31, 2004

1.50:1.00

June 30, 2004

1.75:1.00

September 30, 2004 and the last day of each fiscal quarter of the Parent ending
thereafter

2.00:1.00.

".

                    2.     Section 9.11 of the Credit Agreement is hereby
amended by the deleting the amount "$175,000,000" appearing therein and
inserting the new amount "$165,000,000" in lieu thereof.

 

                    3.     The definition of "Applicable Margin" appearing in
Section 11.01 of the Credit Agreement is hereby amended by inserting the text
"each respective percentage per annun set forth opposite the respective Level
shall be increased by 0.25% during the period commencing on the Second Amendment
Effective Date to and including March 31, 2004; provided further," immediately
following the text "provided, however," appearing therein.

 

                     4.     The definition of "Consolidated Tangible Net Worth"
appearing in Section 11.01 of the Credit Agreement is hereby deleted in its
entirety and the following new definition is inserted in lieu thereof:

                      "Consolidated Tangible Net Worth" shall mean, as of the
date of any determination, Consolidated Net Worth of the Parent and its
Subsidiaries on such date less the amount of all intangible items included
therein, including, without limitation, goodwill, franchises, licenses, patents,
trademarks, trade names, copyrights, service marks, brand names and write-ups of
assets. For purposes of determining Consolidated Tangible Net Worth pursuant to
this definition, (i) the amount of goodwill shall in all cases be equal to the
Goodwill Amount, (ii) a cumulative foreign currency translation adjustment of
($12,328,000) shall be added to Consolidated Tangible Net Worth and (iii) the
gain (or loss) in the cumulative foreign currency translation adjustment from
the amount ($12,328,000) as calculated on the date of such determination shall
be subtracted from (or added to) Consolidated Tangible Net Worth.  

                     5.     Section 11.01 of the Credit Agreement is hereby
further amended by inserting in the appropriate alphabetical order the follow
new definition:

                      "Goodwill Amount" shall mean, at any time, the sum of (i)
$103,612,000 plus (ii) the increase (or decrease) in goodwill since September
30, 2002, provided that, such increase (or decrease) is for reasons other than
adjustments in foreign currency exchange rates.  

                     6.     This Amendment shall become effective on the date
(the "Second Amendment Effective Date") when (i) the Parent, each Borrower and
the Required Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
transmission) the same to the Administrative Agent at the Notice Office and (ii)
the Borrowers shall have paid to the Administrative Agent for the account of
each Lender that has executed a counterpart hereof and delivered same to the
Administrative Agent at the Notice Office on or prior to 5:00 P.M. (New York
time) on March 26, 2003, an amendment fee equal to 0.15% of such Lender’s
Revolving Loan Commitment, in each case at such time.

 

                     7.     In order to induce the Lenders to enter into this
Amendment, each of the Parent and each of the Borrowers hereby represents and
warrants that (i) no Default or Event of Default exists as of the Second
Amendment Effective Date, both before and after giving effect to this Amendment,
and (ii) all representations and warranties contained in the Credit Agreement
and in the other Credit Documents are true and correct in all material respects
on and as of the Second Amendment Effective Date, both before and after giving
effect to this Amendment (it being understood and agreed that any representation
or warranty which by its terms is made as of a specified date shall be true and
correct in all material respects only as of such specified date).

 

                     8.     This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. A complete set
of counterparts shall be lodged with the Parent and the Administrative Agent.

 

                     9.     THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

 

                     10.    From and after the Second Amendment Effective Date,
all references in the Credit Agreement and each of the Credit Documents to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
modified hereby. This Amendment shall constitute a Credit Document for all
purposes under the Credit Agreement and the other Credit Documents.

 

                     11.    This Amendment is limited as specified and shall not
constitute a modification, acceptance or waiver of any other provision of the
Credit Agreement or any other Credit Document.

 



*        *        *



 

                    IN WITNESS WHEREOF, each of the parties hereto has caused a
counterpart of this Amendment to be duly executed and delivered as of the date
first above written.

 

  

TRICO MARINE SERVICES, INC.  













  

By:  

  /s/ Victor M. Perez

  

  

Name: Victor M. Perez

  

  

Title: Vice President, Chief Financial

         Officer and Treasurer









  

TRICO MARINE ASSETS, INC.  









  

By:  

 /s/ Victor M. Perez

  

  

Name: Victor M. Perez

  

  

Title: Vice President, Chief Financial

         Officer and Treasurer









  

TRICO MARINE OPERATORS, INC.  









  

By:  

  /s/ Victor M. Perez

  

  

Name: Victor M. Perez

  

  

Title: Vice President, Chief Financial

         Officer and Treasurer









  

NORDEA BANK FINLAND PLC, NEW

YORK BRANCH, Individually and as Administrative Agent  











By:

 /s/ Hans Chr. Kjelsrud





Name: Hans Chr. Kjelsrud





Title: Senior Vice President







 

 

 

  

By:  

 /s/ Ronny Bjornadal

  

  

Name: Ronny Bjornadal

  

  

Title: Vice President

 





 

  

THE GOVERNOR AND COMPANY OF

THE BANK OF SCOTLAND 

 

 

 

 

 

 

  

By:  

 /s/ Douglas Newton

  

  

Name: Douglas Newton

  

  

Title: Associate Director






 

  

VEREINS –UND WESTBANK AG

 

 

 

 

 

 

  

By:  

   /s/ Marquart

  

  

Name: Marquart

  

  

Title: Senior Vice President

 

 

 

 

By:

  /s/ Schilling

 

 

Name: Schilling

 

 

Title: Vice President

 





 

  

HAMBURGISCHE LANDESBANK

GIROZENTRALE

 

 

 

 

 

 

  

By:  

  /s/ Urbaniak

  

  

Name: Urbaniak

  

  

Title: Vice President

 

 

 

 

 

 

 

By:

 /s/ Gowers

 

 

Name: Gowers

 

 

Title: Vice President


 